             Case 1:21-cv-01314 Document 1 Filed 05/12/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DEFENDER SERVICES INC.
314 Pearman Dairy Road
Anderson, SC 29625



Plaintiff



-against-

                                                Case No.
THE HONORABLE ALEJANDRO
MAYORKAS, Secretary of Homeland
Security,
                                                COMPLAINT
2707 Martin Luther King Jr. Ave. SE
Washington, DC 20528-0485;


UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES
c/o Office of Chief Counsel
20 Massachusetts Ave., NW
Room 2140
Washington, DC 20529-2260




                                 DESCRIPTION OF ACTION

1. This is an action brought by plaintiff, DEFENDER SERVICES, INC. (Defender), seeking to

    compel a decision on Defender’s motions to reopen and reconsider the revocation of its

    immigrant visa petitions upon behalf of Shing Chi Chu and Man Oi Yan.

                                     JURISDICTION
             Case 1:21-cv-01314 Document 1 Filed 05/12/21 Page 2 of 5




2. This being a civil action against the United States arising under the Administrative Procedure

   Act, 5 U.S.C. § 701 et seq., and the Mandamus Act, 28 U.S.C. § 1361, a law of the United

   States, original jurisdiction over this matter is vested in this Court by 28 U.S.C. § 1331.



                                               VENUE

3. Inasmuch as both defendants reside in the District of Columbia, this Court has venue over

   this matter.


                              DESCRIPTION OF PARTIES


    4. Defender is a for profit corporation residing in the State of South Carolina.

    5. The Honorable Alejandro Mayorkas is the Secretary of Homeland Security and a resident

       of the District of Columbia. He has primary authority under the Immigration and

       Nationality Act for the adjudication of petitions for immigrant workers and all the

       procedural steps pertaining to them, including the revocation of approved petitions and

       motions to reopen and/or reconsider those revocations.

       6. The United States Citizenship and Immigration Services (USCIS) is an agency of the

       United States government within the Department of Homeland Security, residing in the

       District of Columbia and Maryland. It has been delegated authority by the Secretary of

       Homeland Security for the adjudication of petitions for immigrant workers and all the

       procedural steps pertaining to them, including the revocation of approved petitions and

       motions to reopen and/or reconsider those revocations.


                      BRIEF STATEMENT OF RELEVANT FACTS

6. The USCIS approved Defender’s Petitions for Immigrant Worker (Form I-140) to
             Case 1:21-cv-01314 Document 1 Filed 05/12/21 Page 3 of 5




   classify Shing Chi Chu and Man Oi Yan as immigrants under 8 U.S.C. § 1153(b)(3) in

   File Nos. SRC1707750130 and SRC179007124, respectively.

7. Thereafter, on February 22, 2019, it revoked these petitions.

8. Defender filed a timely motion to reopen and reconsider both of these revocations.

9. The first footnote to each motion specified that "The validity of this decision has not

   been nor is the subject of any judicial proceeding".

10. Nevertheless, on May 30, 2019, the USCIS issued two decisions denying both of these

   motions for the transparently frivolous reason that:

        Section 103.5(a)1(iii)(C) requires that motions be "[a]ccompanied by a statement
        about whether or not the validity of the unfavorable decision has been or is the
        subject of any judicial proceeding." In this matter, the motion does not contain the
        statement required by 8 C.F.R. Section 103.5(a)(1)(ii)(C). The regulation at 8 C.F.R.
        § 103.5(a)(4) states that a motion which does not meet applicable requirements
        must be dismissed. Therefore, because the instant motion did not meet the
        applicable filing requirements listed in 8 C.F.R. § 103.5(a)(1(ii)(C), it must be
        dismissed for this reason.

11. On March 4, 2020 Defender commenced Case No. 1:20-cv-00636-RC in this Court

   seeking judicial review of the USCIS’ said frivolous decisions of May 30, 2019.

12. On August 6, 2020, following the USCIS being ordered to respond to Defender’s

   motion for summary judgment in said action, the USCIS sua sponte vacated its

   preceding decision of May 30, 2019.

13. Consequently, Defender voluntarily dismissed its said lawsuit.

14. However, today, over 9 months after the USCIS vacated its denial of Defender’s

   motions to reopen or reconsider the revocations of its petition for immigrant worker,

   and over two (2) years after Defender filed them, the USCIS still has not rendered a

   decision on either of its motion to reopen or reconsider, nor is there any reason to

   believe it intends to do so in the foreseeable future, or ever.
              Case 1:21-cv-01314 Document 1 Filed 05/12/21 Page 4 of 5




                                        CAUSE OF ACTION


                    ACTION TO COMPEL AN OFFICER OR AGENCY
                  OF THE UNITED STATES TO PERFORM THEIR DUTY


        15. The defendants are each an officer or agency of the United States.


        16. The defendants each owe a duty to Defender to adjudicate its forementioned motions

within a reasonable period of time. 5 U.S.C. § 555(b) ("With due regard for the convenience and

necessity of the parties or their representatives and within a reasonable time, each agency shall

proceed to conclude a matter presented to it.").

        17. Further, 18 U.S.C. § 1571(b) provides that: “It is the sense of Congress that the

processing of an immigration benefit application should be completed not later than 180 days

after the initial filing of the application, … .”

        18. The over two (2) year period in which Defender’s motions have been pending with

the defendants is beyond the time which the defendant’s reasonably require to adjudicate it.

        19. This Court has authority under 28 U.S.C. § 1361 to compel an officer or

agency of the United States to perform a duty owed to the Plaintiffs.


        20. This Court also has authority under 5 U.S.C. § 706(1) to compel agency action

unlawfully withheld or unreasonably delayed.




                                       RELIEF REQUESTED
             Case 1:21-cv-01314 Document 1 Filed 05/12/21 Page 5 of 5




       WHEREFORE it is respectfully requested that the Court compel the Defendants to

adjudicate Defender’s mentioned motions to reopen and/or reconsider as soon as reasonably

possible and, in any event, no later than 30 days from this Court’s Order.


Respectfully submitted, May , 2021.



/s/ Michael E. Piston
Michael E. Piston MI 002
38-08 Union St., Suite 9A
New York, NY 11354
646-845-9895
Fx: 206-770-6350
